Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.216 Page 1 of 12



 1 Moez M. Kaba, State Bar No. 257456
     mkaba@hueston.com
 2 Josh Burk, State Bar No. 313869
     jburk@hueston.com
 3 Abigail Majane, State Bar No. 330347
     amajane@hueston.com
 4 HUESTON HENNIGAN LLP
     523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
     Telephone: (213) 788-4340
 6 Facsimile:   (888) 775-0898
 7 Attorneys for Defendant
     CoreLogic Credco, LLC
 8

 9                             UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11

12 MARCO A. FERNANDEZ, individually Case No. 20-cv-1262-JM-AGS
     and as a representative of the class,
13                                           DEFENDANT CORELOGIC
                  Plaintiff,                 CREDCO, LLC’S REPLY IN
14                                           SUPPORT OF MOTION TO DISMISS
           vs.                               FIRST AMENDED COMPLAINT
15
     CORELOGIC CREDCO, LLC,                  Judge: Honorable Jeffrey T. Miller
16
                  Defendant.                 Hearing Date: Nov. 30, 2020
17                                           Time:         10:00 a.m.
                                             Courtroom:    5D
18
                                             Action filed: June 2, 2020
19                                           F.A.C. filed: Sept. 28, 2020
20

21

22

23

24

25

26

27

28
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                 Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.217 Page 2 of 12



 1       I.    INTRODUCTION
 2             Plaintiff’s opposition brief fails to overcome the five independently sufficient
 3 reasons warranting dismissal of his claims against CoreLogic Credco, LLC (“Credco”)

 4 under California’s consumer protection statutes, the Consumer Credit Reporting

 5 Agencies Act (“CCRAA”), Cal. Civ. Code §§ 1785.1, et seq., and Unfair Competition

 6 Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. Plaintiff also fails to show

 7 that section 1681i of the Fair Credit Reporting Act (“FCRA”) applies to the facts

 8 pleaded.         As a result, counts I, IV, V, VI, and VII of Plaintiff’s First Amended
 9 Complaint (“FAC”) should be dismissed.

10       II.   ARGUMENT
11             A.     Plaintiff’s California Claims Do Not Apply Extraterritorially1
12             Plaintiff’s assertion that he is not seeking the extraterritorial application of
13 California’s consumer protection laws relies exclusively on redundant allegations that

14 all boil down to a single fact: Credco is headquartered in California. (Opp. at 8; MTD

15 at 16.) Plaintiff does not and cannot dispute, however, the holding in Sullivan v. Oracle

16 Corp. that a statute does not apply extraterritorially merely because “[t]he

17 [defendant’s] decision-making process . . . occurred primarily from within the

18 headquarters offices . . . [in] California.” 51 Cal. 4th 1191, 1208 (2011). Nor can he

19 contend with the reality that Plaintiff lives out-of-state, received critical disclosures

20 out-of-state, disputed his credit information out-of-state, and allegedly suffered harm

21 out-of-state. See Gustafson v. BAC Home Loans Servicing, LP, 2012 WL 4761733, at

22 *5–6 (C.D. Cal. Apr. 12, 2012) (rejecting conclusory argument that defendant

23 “devised, implemented and directed” conduct from California). Because Plaintiff has

24 not pleaded an adequate connection to California, his CCRAA and UCL claims fail.

25

26   1
         Plaintiff merges the extraterritoriality and choice-of-law analyses. (Opp. at 6–7.) As
27 these two issues are doctrinally and analytically distinct, we address them separately.

28
                                               -1-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                         Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.218 Page 3 of 12



 1         B.     Plaintiff’s CCRAA and UCL Claims Should Be Dismissed Because
 2         California Law Does Not Apply Under Choice-of-Law Principles
 3                1.     Choice-of-Law Analysis Is Not Premature Here
 4         Plaintiff wrongly contends that consideration of choice-of-law principles is
 5 premature because the analysis is necessarily fact-intensive. Not so. Deferring the

 6 choice-of-law analysis is “not appropriate” here because it is “highly unlikely that

 7 discovery will uncover information” relevant to the inquiry. Frenzel v. AliphCom, 76

 8 F. Supp. 3d 999, 1007–08 (N.D. Cal. 2014). Plaintiff’s allegations fall squarely within

 9 a long line of cases that that have dismissed similar California consumer protection

10 claims on the pleadings where the named plaintiff is a nonresident and “the

11 transactions . . . that directly caused the injury took place out of state,” despite allegedly

12 actionable conduct originating from a defendant’s California headquarters. See Frezza

13 v. Google, Inc., 2013 WL 1736788, at *5 (N.D. Cal. Apr. 22, 2013); see also Schepler

14 v. Am. Honda Motor Co., 2019 WL 398000, at *6–7 (C.D. Cal. Jan. 29, 2019)

15 (collecting cases); (see also MTD at 6, 12).

16         Plaintiff’s cases to the contrary are inapposite. For example, in Valencia v.
17 Volkswagen Grp. of Am. Inc., the court simply determined that a request “to strike

18 [California residents’] nationwide class allegations” should not be considered until the

19 class certification stage.     2015 WL 4760707, at *1 (N.D. Cal. Aug. 11, 2015)
20 (emphasis added); see also Fehrenbach v. Hewlett Packard Co., 2017 WL 11422106,

21 at *6 (S.D. Cal. Jan. 5, 2017) (same); Chavez v. Wal-Mart Stores, Inc., 2014 WL

22 12591244, at *2 (C.D. Cal. Mar. 3, 2014) (same); Hofmann v. Fifth Generation, Inc.,

23 2015 WL 5440330, at *10 (S.D. Cal. Mar. 18, 2015) (same). These uncontroversial

24 holdings—that class-wide determinations are best resolved at class certification—are

25 irrelevant to the question here, whether an out-of-state named plaintiff, alleging only

26 out-of-state wrongs, may bring California claims. See Schepler, 2019 WL 398000, at

27

28
                                              -2-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                         Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.219 Page 4 of 12



 1 *8. The caselaw makes clear that such choice-of-law inquiries should be made at the

 2 pleading stage. See id. at *6–7; Frenzel, 76 F. Supp. 3d at 1007–08.

 3         To avoid that result, Plaintiff curiously uses disagreements about the legal
 4 requirements of particular statutes to argue that more factual development is necessary.

 5 (Opp. at 10–12.) This maneuver ignores that statutory interpretation and determination

 6 of legal standards are questions of law, not fact. See Iopa v. Saltchuk-Young Brothers,

 7 Limited, 916 F.3d 1298, 1300 (9th Cir. 2019) (per curiam).                And such legal
 8 determinations do not require development through discovery.

 9         Plaintiff also seeks to muddy the waters by pointing to events that supposedly
10 occurred in Colorado and Virginia—which he did not allege in his Complaint. But

11 even if those states do affect the choice-of-law analysis, see infra p. 6, Plaintiff

12 nowhere indicates what additional material facts could be gleaned from discovery.

13 Indeed, if Plaintiff is correct that the locations of the relevant events are clear on the

14 face of the addended document (Opp. at 11; Exhibit 1), then there is nothing to be

15 gained from discovery. In short, Plaintiff has pointed to no fact-specific questions

16 relevant to this analysis that would be illuminated through further fact-finding.

17               2.     California Law Does Not Apply to Plaintiff’s Allegations
18         There are three steps in the choice-of-law inquiry: (1) whether a conflict exists,
19 (2) whether another state has an interest in having its law applied, and (3) which state

20 has the greater interest. Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581 (9th Cir.

21 2012). Plaintiff disputes only the first and third step, and his arguments are unavailing.

22                      a)     There is a material conflict of law.
23         Plaintiff incorrectly asserts that no conflict of law exists between his California
24 consumer protection claims and Maryland’s consumer protection laws.

25         As a preliminary matter, Plaintiff entirely ignores, and thus concedes, that a
26 conflict of law exists between California’s UCL and the Maryland Consumer

27 Protection Act (“MCPA”), Md. Code Ann., Com. Law §§ 13-101, et seq. (See MTD

28
                                            -3-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                        Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.220 Page 5 of 12



 1 at 7–8.) Nor could Plaintiff argue otherwise as courts have definitively held that the

 2 two statutes are in material conflict. See Walter v. Hughes Comm’ns, Inc., 682 F.

 3 Supp. 2d 1031, 1041–42 (N.D. Cal. 2010).

 4         A material conflict also exists between the CCRAA and the Maryland Consumer
 5 Credit Reporting Agencies Act (“MCCRAA”), Md. Code Ann., Com. Law §§ 14-

 6 1201, et seq. Plaintiff acknowledges, as he must, that the MCCRAA imposes different

 7 remedies than the CCRAA, but dismisses those differences out of hand. (See Opp. at

 8 14–15.)    It is settled that a difference in remedies is material for conflict-of-law
 9 purposes. See Mazza, 666 F.3d at 591; Walter, 682 F. Supp. 2d at 1041–42. That is

10 especially so here because the CCRAA imposes mandatory punitive damages for

11 willful violations, whereas the MCCRAA imposes permissive punitive damages.

12 Compare Cal. Civ. Code § 1785.31(a), with Md. Code Ann., Com. Law § 14-1221(a)–

13 (b). Additionally, the CCRAA makes injunctive relief “available to any consumer

14 aggrieved by a violation or a threatened violation,” Cal. Civ. Code § 1785.31(b), while

15 the MCCRAA, like the FCRA, provides no such remedy, Md. Code Ann., Com. Law

16 §§ 14-1221, 14-1225, 14-1226. This difference alone is sufficient to find a material

17 difference between the two statutes. See Walter, 682 F. Supp. 2d at 1042; see also In

18 re Yahoo Mail Litig., 308 F.R.D. 577, 602 (N.D. Cal. 2015) (finding a material

19 difference where “some states provide for injunctive relief while others do not”).

20         Material differences can also be found in the fact that Maryland devised an
21 elaborate administrative scheme to address MCCRAA violations, which has no

22 parallel in the CCRAA or federal law. Wash. Home Remodelers, Inc. v. Consumer

23 Prot. Div., 426 Md. 613, 625 (2012) (citing the administrative enforcement scheme as

24 one of the MCCRAA’s “main differences” from the FCRA); see also Walter, 682 F.

25 Supp. 2d at 1041–42 (finding a system of public enforcement is a material difference

26 from a purely private enforcement scheme).

27         Plaintiff’s minimization of these differences and his contention that they do not
28
                                            -4-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                      Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.221 Page 6 of 12



 1 “reflect[] a conflicting policy choice” by the respective state legislatures (Opp. at 15)

 2 are all the more inexplicable given Plaintiff’s assertions that both the CCRAA and the

 3 MCCRAA virtually track the provisions of the FCRA (see Opp. at 13); but if that is

 4 so, then each state’s decision to write unique remedies and unique enforcement

 5 mechanisms into its laws stands out even more distinctly as a purposeful difference in

 6 policy. See Mazza, 666 F.3d at 591, 593. As such, the CCRAA and the UCL both

 7 conflict materially with the MCCRAA and the MCPA.

 8                        b)    California does not have the predominant interest.
 9           At the third step of the choice-of-law inquiry, Plaintiff misapprehends the “place
10 of the wrong” standard that courts use to determine which state has a predominant

11 interest in having its law applied. The “place of the wrong” is “the state where the last

12 event necessary to make the actor liable occurred.” Mazza, 666 F.3d at 593.

13           Liability under both the CCRAA and the UCL requires actual damages and lost
14 money or property, respectively. Trujillo v. First Am. Registry, Inc., 157 Cal. App.

15 4th 628, 637, 639 (2007), disapproved on other grounds, Connor v. First Student, Inc.,

16 5 Cal. 5th 1026 (2018). That is, even if a defendant fails to implement reasonable

17 procedures or conduct a reasonable reinvestigation, liability does not attach unless and

18 until a plaintiff is actually harmed. Id. (finding “inherent harm” insufficient). Here,

19 Plaintiff’s conclusory alleged harms—to his reputation, emotional state, and

20 creditworthiness—all occurred in Maryland, where Plaintiff resides, sought a

21 mortgage, received allegedly inaccurate disclosures,2 and suffered purported harm.

22 See In re Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d 1033, 1068 (S.D.

23 Cal. 2017) (“[For] individuals who were only harmed . . . somewhere other than

24 California . . . the last event necessary to make the actor liable will have occurred in

25

26   2
         According to Plaintiff’s own exhibit, he was sent the allegedly problematic report
27 regarding the OFAC alert at his address in Hanover, Maryland. (Exhibit 1, at 1.)

28
                                              -5-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                         Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.222 Page 7 of 12



 1 states other than California.”); see also Bartel v. Tokyo Elec. Power Co., Inc., 371 F.

 2 Supp. 3d 769, 793 (S.D. Cal. 2019) (affirming the importance of the “situs of the

 3 injury” in determining the place of the wrong); see also In re Yahoo, 308 F.R.D. at 604

 4 (“California’s specific interest in applying its . . . laws to nonresidents under choice-

 5 of-law rules is less [than] clear”). Under Mazza, as the “state where the last event

 6 necessary to make the actor [allegedly] liable occurred,” Maryland has the

 7 predominant interest in applying its laws to the specific facts of this case.

 8         Nor do Plaintiff’s new references to alleged events in Colorado or Virginia help
 9 him demonstrate that California law applies. (See Opp. at 11.) First, there is no

10 plausible understanding of the “place of the wrong” test under which the last event

11 necessary for alleged liability occurred in Colorado. Neither Plaintiff nor Credco has

12 any connection to Colorado. The only relevant event to purportedly occur in Colorado

13 is that a non-party, Pulte Mortgage LLC (“Pulte”), sent a communication from

14 Colorado to Plaintiff, who received that communication and was allegedly harmed in

15 Maryland. Colorado is at best an intermediate link in any purported chain of liability.

16         Second, if Plaintiff is correct that Virginia is the place of the wrong as the
17 location where Pulte received the allegedly inaccurate communication from Credco,

18 then Virginia’s laws (not California’s laws) would apply.        Virginia has no credit
19 reporting statute. The absence of such a statute is an established, material conflict of

20 law. See, e.g., In re Packaged Seafood, 242 F. Supp. 3d at 1068 (“states without

21 [similar] legislation . . . evince a policy judgment by those states that should not be

22 cast aside”). Under any reading, then, Plaintiff’s California claims must be dismissed.

23         C.    Plaintiff’s CCRAA Claims Fail as He Lacks a California Address
24         Plaintiff does not dispute that the notice and disclosure provision of section
25 1785.6 of the CCRAA, which protects only consumers with a California mailing

26 address, applies to Plaintiff’s reinvestigation claim under section 1785.16. (See Opp.

27 at 19 (“[I]t would make sense that the notice and disclosure requirements under the

28
                                            -6-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                      Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.223 Page 8 of 12



 1 CCRAA . . . including those notices involved with reinvestigations, are limited to the

 2 persons with California addresses.”).)          Nor could he, given the reinvestigation
 3 provision’s plain text. See Cal. Civ. Code § 1785.16 (including four separate uses of

 4 the words “notice” or “notify”).         Accordingly, Plaintiff has conceded that the
 5 CCRAA’s reinvestigation requirements do not apply to him. Shorter v. Los Angeles

 6 Unified Sch. Dist., 2013 WL 6331204, at *5 (C.D. Cal. Dec. 4, 2013) (a failure to

 7 oppose arguments “should be construed as a waiver or abandonment of those issues”).

 8         Plaintiff then errs, however, by seeking to create, in section 1785.14, an
 9 exception to the California residency requirement. But this is nonsensical. Plaintiff

10 offers no plausible explanation for why the California legislature would have required

11 California residency for certain provisions of the CCRAA but not for other similar

12 provisions. Essentially, Plaintiff asks the Court to fashion a novel, piecemeal approach

13 to the CCRAA legislative scheme.          Plaintiff cites no cases that support such an
14 interpretation of the CCRAA.         (Opp. 18–19.) And for good reason—Plaintiff’s
15 reading clashes with the express purpose of the statute, to “protect the interests of the

16 people of the State of California,” Cal. Civ. Code § 1785.1(e) (emphasis added); In re

17 Yahoo, 308 F.R.D. at 604 (noting that a statute’s similar statement of intent to “protect

18 the right of privacy of the people of this state . . . lies at the heart of virtually all the

19 decisions construing [the act]” (cleaned up)), and does so in a way that would create

20 an unpredictable and unwieldy system of disparate rights, responsibilities, and

21 beneficiaries.    This is particularly troublesome given the potential due process
22 concerns Plaintiff’s interpretation would create, as credit reporting agencies are not

23 adequately on notice of potential extraterritorial liability from out-of-state consumers,

24 given the lack of any reference in the CCRAA to such consumers on the one hand, and

25 the explicit purpose and California residency requirements of the statute on the other.

26 See FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012) (“A fundamental

27 principle in our legal system is that laws which regulate persons or entities must

28
                                             -7-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                         Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.224 Page 9 of 12



 1 give fair notice of conduct that is forbidden or required.”); see also Nw. Austin Mun.

 2 Util. Dist. No. One v. Holder, 557 U.S. 193, 197, 204 (2009) (statutes are generally

 3 construed to avoid constitutional questions).           When read in context and with the
 4 statute’s express purpose, it is clear that section 1785.14, like the rest of the CCRAA

 5 relating to consumer rights and obligations, applies only to those consumers with

 6 California mailing addresses.

 7            In his attempt to rewrite the law, Plaintiff relies on the lack of explicit mention
 8 of “notices and disclosures” within section 1785.14(b), in contrast to certain other

 9 provisions. But the Supreme Court has stated that this particular canon of construction

10 “should not be elevated to the level of interpretive trump card” and “is weakest when

11 it suggests results strangely at odds” with other interpretive indicators. Field v. Mans,

12 516 U.S. 59, 67, 75 (1995). A proper reading of the relevant provisions in the context

13 of the statutory scheme as a whole demonstrates that only California consumers are

14 covered by the CCRAA. Plaintiff’s CCRAA claims should be dismissed.

15            D.     Plaintiff Has Not Alleged Actual Damages Under the CCRAA
16            Contrary to Plaintiff’s assertions, Credco has not argued that actual damages
17 cannot include emotional distress; however, “bare allegation[s]” of “actual damages,

18 loss of wages, damage to credit reputation, pain and suffering, costs and attorneys’

19 fees . . . without sufficient facts to demonstrate any particular injury” are not enough.

20 Levinson v. Transunion LLC, 2016 WL 3135642, at *6 (C.D. Cal. June 2, 2016)

21 (cleaned up); Gadomski v. Patelco Credit Union, 2020 WL 1433138, at *4–5 (E.D.

22 Cal. Mar. 24, 2020). Plaintiff offers a conclusory laundry list of alleged harms, but

23 has pleaded no factual support for any particular injury constituting actual damages.3

24 (See MTD at 17–19.) He therefore lacks standing under the CCRAA.

25

26
     3
27
         Plaintiff additionally implies that attorneys’ fees and costs alone can satisfy the actual
                                                                                      (Continued...)
28
                                                 -8-
     DEFENDANT’S REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED
     COMPLAINT                                                            Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.225 Page 10 of 12



  1           E.    Plaintiff Has Not Alleged Lost Money or Property Under the UCL
  2           Plaintiff ignores the core requirement for a consumer to have standing to bring
  3 a UCL claim: lost money or property. (See MTD at 20–21.)                 In a distortion of
  4 precedent, Plaintiff claims that an inaccurate credit report, standing alone, is sufficient

  5 for standing under the UCL. (Opp. at 22.) All the cases he cites, however, turned on

  6 independently sufficient allegations of lost money or property, as required by statute.

  7 See, e.g., White v. Trans Union, LLC, 462 F. Supp. 2d 1079, 1084 (C.D. Cal. 2006)

  8 (“Plaintiffs do satisfy the UCL's standing requirements because they have alleged

  9 injury-in-fact and a loss of income . . . .” (emphasis added)). Plaintiff also asserts, with

 10 no legal support, that “damaged credit qualifies as a loss of money or property.” (Opp.

 11 at 22.) In fact, courts have concluded that a lowered credit score does not qualify as

 12 actual damages. See Duarte v. J.P. Morgan Chase Bank, 2014 WL 12561052, at *4

 13 (C.D. Cal. Apr. 7, 2014). And even by Plaintiff’s own account, his credit score did

 14 not actually suffer. (See Opp. at 22 (“[H]ad Defendant’s report been true, Plaintiff

 15 would have been ineligible for credit.” (emphasis added)).) Plaintiff does not have the

 16 necessary damages to establish standing under the UCL.4

 17

 18

 19 damages requirement. (See Opp. at 20.) If that were true, individuals without actual

 20 damages could bootstrap their way to standing merely by the act of filing suit—a result

 21 that is plainly untenable. See Trujillo, 157 Cal. App. 4th at 637–38.

 22   4
          Plaintiff also asserts that Credco waived its argument regarding the heightened
 23 pleading standard for UCL fraud claims. (Opp. at 22 n.6.) Not so. The principle he

 24 refers to is inapposite. See Hilao v. Estate of Marcos, 103 F.3d 767, 778 n. 4 (9th

 25 Cir.1996) (relating to “[t]he summary mention of an issue in a footnote, without

 26 reasoning . . . on appeal”); see also Doran v. Colvin, 2016 WL 4942001, at *6 (D. Or.

 27 Sept. 15, 2016) (noting inapplicability when a “footnote contains ample reasoning”).

 28
                                              -9-
      DEFENDANT’S REPLY IN SUPPORT OF
      MOTION TO DISMISS FIRST AMENDED
      COMPLAINT                                                        Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.226 Page 11 of 12



  1         F.    Plaintiff’s FCRA Reinvestigation Claims Are Inapplicable
  2         Relying on non-binding statements from an out-of-circuit court and informal
  3 guidance from the Department of the Treasury, Plaintiff argues that, pursuant to

  4 section 1681i of the FCRA, Credco must reinvestigate possible matches of consumer

  5 names to names on the OFAC List. (Opp. at 23–25.) Plaintiff’s appeal to such non-

  6 binding authority, however, cannot override the Court’s “obligation to harmonize

  7 multiple statutes when possible.” Stand Up for California! v. DOI, 959 F.3d 1154,

  8 1159 (9th Cir. 2020). Here, Plaintiff asks the Court to place single-minded focus on

  9 Plaintiff’s interpretation of the FCRA to the exclusion of the detailed scheme of

 10 reporting established and encouraged by the subsequently enacted Patriot Act, under

 11 which financial institutions, like Pulte, bear responsibility for identifying reasonable

 12 matches to names on the OFAC List. See 31 C.F.R. § 1020.220(a)(4). As explained

 13 in the Motion to Dismiss, Plaintiff’s proposed reading of the FCRA fails to give effect

 14 to both statutes and would create disincentives for credit reporting agencies to provide

 15 name-matching services that facilitate financial institutions’ performance of their

 16 national security obligations.      Because that result comports with neither sound
 17 principles of statutory construction nor common sense, the Court should reject

 18 Plaintiff’s interpretation and dismiss the section 1681i claims.

 19 III.    CONCLUSION
 20         Plaintiff, a Maryland resident with no ties to California, seeks to impose liability
 21 under California statutes that are in conflict with Maryland law and were passed to

 22 protect only California residents. Plaintiff further seeks to establish a rule that would

 23 discourage appropriately thorough OFAC reporting, as the Patriot Act requires, under

 24 threat of private civil litigation. This Plaintiff cannot do. Credco respectfully requests

 25 that its motion to dismiss be granted.

 26

 27

 28
                                             - 10 -
      DEFENDANT’S REPLY IN SUPPORT OF
      MOTION TO DISMISS FIRST AMENDED
      COMPLAINT                                                        Case No. 20-cv-1262-JM-AGS
Case 3:20-cv-01262-JM-AGS Document 22 Filed 11/23/20 PageID.227 Page 12 of 12



  1 Dated: November 23, 2020            HUESTON HENNIGAN LLP
  2

  3                                     By:
                                                 Moez M. Kaba
  4                                              Josh Burk
                                                 Abigail Majane
  5                                              Attorneys for Defendant
                                                 CoreLogic Credco, LLC
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                        - 11 -
      DEFENDANT’S REPLY IN SUPPORT OF
      MOTION TO DISMISS FIRST AMENDED
      COMPLAINT                                                    Case No. 20-cv-1262-JM-AGS
